NOTICE OF ALLOWANCE  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Notice of Allowance in response to the APPEAL BRIEF filed on 08/16/2021, and information disclosure statement (IDS) filed on 02/16/2022. 
Claims 1-24 were originally filed in the Application. 
Claims 3-6, 11-12, 15-18 and 23-24 have been cancelled. 
Claims 1-2, 7-10, 13-14 and 19-22 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Daniel E. Venglarik via Email on Thursday, November 4, 2021 11:25 AM.
The application has been amended as follows: 
Below is an amendment to the Claims that replaces all previous versions. 

1.	An encoder apparatus for use in a communication system for encoding of a source data block             
                d
            
         into a transmitted code block             
                x
            
        , the encoder apparatus comprising:
a data inserter; and
a transform encoder,
wherein the encoder apparatus is configured according to a set of parameters             
                
                    
                        (
                        N
                        ,
                        K
                        ,
                        G
                    
                    
                        o
                        u
                        t
                    
                
                ,
                
                    
                        G
                    
                    
                        i
                        n
                    
                
                ,
                A
                ,
                a
                )
            
        , wherein             
                N
            
         is a length of the transmitted code block             
                x
            
        ,             
                K
            
         is a length of the source data block             
                d
            
        , wherein             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
         is an outer transform matrix and             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
         is an inner transform matrix, wherein             
                A
            
         is a data index set, wherein             
                a
            
         is a frozen data block, wherein             
                N
            
         and             
                K
            
         are integers that satisfy             
                1
                ≤
                K
                <
                N
            
        , wherein the data index set             
                A
            
         is a subset of             
                {
                1,2
                ,
                ⋯
                ,
                N
                }
            
         with a size             
                
                    
                        A
                    
                
                =
                K
            
        , wherein the frozen data block             
                a
            
         has a length             
                N
                -
                K
            
        , wherein the outer transform matrix             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
         is an             
                N
                ×
                N
            
         upper-triangular Toeplitz matrix defined by a causal impulse response             
                
                    
                        c
                        =
                        (
                        c
                    
                    
                        0
                    
                
                ,
                 
                
                    
                        c
                    
                    
                        1
                    
                
                ,
                
                    
                        ⋯
                        ,
                        c
                    
                    
                        N
                        -
                        1
                    
                
                )
            
        , wherein             
                
                    
                        c
                    
                    
                        0
                    
                
                ≠
                0
            
         and             
                
                    
                        c
                    
                    
                        m
                    
                
                ≠
                0
            
         for at least one integer             
                m
            
         satisfying             
                1
                ≤
                m
                ≤
                N
                -
                1
                ,
            
         wherein the inner transform matrix             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
         is an             
                N
                ×
                N
            
         lower-triangular polar transform matrix given by a Kronecker power             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            1
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                    
                        ⊗
                        n
                    
                
            
        , wherein             
                
                    
                        
                            
                                n
                                =
                                log
                            
                            
                                2
                            
                        
                    
                    ⁡
                    
                        N
                    
                
            
        , wherein the outer transform matrix             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
         is further constrained so that             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
         cannot be obtained from             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
         by any row or column permutation,
wherein the data inserter is configured to receive the source data block             
                d
            
         and generate a data container block             
                v
            
         by setting             
                
                    
                        v
                    
                    
                        A
                    
                
                =
                d
            
         and             
                
                    
                        v
                    
                    
                        
                            
                                A
                            
                            
                                c
                            
                        
                    
                
                =
                a
            
        , wherein             
                
                    
                        v
                    
                    
                        A
                    
                
            
         denotes the part of             
                v
            
         corresponding to the coordinates of             
                v
            
         whose indices are in             
                A
            
        , and wherein             
                
                    
                        v
                    
                    
                        
                            
                                A
                            
                            
                                c
                            
                        
                    
                
            
         denotes the part of             
                v
            
         corresponding to the coordinates of             
                v
            
         whose indices are not in             
                A
            
        ,
wherein the transform encoder is configured to receive the data container block             
                v
            
         and generate the [[a]] transmitted code block             
                x
            
         by computing             
                x
                =
                v
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
        ,
wherein the encoder apparatus is further configured to transmit the transmitted code block             
                x
            
         to a decoder apparatus via a channel in the communication system.

2.	The encoder apparatus of claim 1, wherein the transform encoder comprises:
an outer transform encoder configured to receive the data container block             
                v
            
         and generate an outer transform block             
                u
            
         by computing             
                u
                =
                v
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
        , and
an inner transform encoder configured to receive the outer transform block             
                u
            
         and generate the transmitted code block             
                x
            
         by computing             
                x
                =
                
                    
                        u
                        G
                    
                    
                        i
                        n
                    
                
            
        .

7.	The encoder apparatus of claim 1, wherein the encoder apparatus is further configured to determine the data index set             
                A
            
         by means of a depends on the product             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
         of the inner and outer transform matrices             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
         and             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
        . 

8.	A decoder apparatus for use in a communication system for             
                y
            
        a received code block             
                y
            
         to generate a decoded source data block             
                
                    
                        d
                    
                    ^
                
            
         as an estimate of a source data block             
                d
            
        , wherein the received code block             
                y
            
         comprises a noisy version of a transmitted code block             
                x
            
        , the decoder apparatus comprising:
an inner decoder; and 
an outer decoder,
wherein the decoder apparatus is configured to receive the received code block             
                y
            
         from an encoder apparatus via a channel in the communication system, the decoder apparatus configured according a set of parameters             
                
                    
                        (
                        N
                        ,
                        K
                        ,
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
        ,            
                 
                
                    
                        G
                    
                    
                        i
                        n
                    
                
                ,
                A
                ,
                a
                )
            
        , wherein             
                N
            
         is a length of the transmitted code block             
                x
            
        ,             
                K
            
         is a length of the source data block             
                d
            
        , wherein             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
         is an outer transform matrix and            
                 
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
         is an inner transform matrix, wherein             
                A
            
         is a data index set, wherein             
                a
            
         is a frozen data block, wherein             
                N
            
         and             
                K
            
         are integers that satisfy             
                1
                ≤
                K
                <
                N
            
        , wherein the data index set             
                A
            
         is a subset of             
                {
                1,2
                ,
                ⋯
                ,
                N
                }
            
         with a size             
                
                    
                        A
                    
                
                =
                K
            
        , wherein the frozen data block             
                a
            
         has a length             
                N
                -
                K
            
        , wherein the outer transform matrix             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
         is an             
                N
                ×
                N
            
         upper-triangular Toeplitz matrix defined by a causal impulse response             
                
                    
                        c
                        =
                        (
                        c
                    
                    
                        0
                    
                
                ,
                 
                
                    
                        c
                    
                    
                        1
                    
                
                ,
                
                    
                        ⋯
                        ,
                        c
                    
                    
                        N
                        -
                        1
                    
                
                )
            
        , wherein             
                
                    
                        c
                    
                    
                        0
                    
                
                ≠
                0
            
         and             
                
                    
                        c
                    
                    
                        m
                    
                
                ≠
                0
            
         for at least one integer             
                m
            
         satisfying             
                1
                ≤
                m
                ≤
                N
                -
                1
            
        , wherein the inner transform matrix             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
         is an             
                N
                ×
                N
            
         lower-triangular polar transform matrix given by a Kronecker power             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            1
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                    
                        ⊗
                        n
                    
                
            
        , wherein             
                
                    
                        
                            
                                n
                                =
                                log
                            
                            
                                2
                            
                        
                    
                    ⁡
                    
                        N
                    
                
            
        ,
wherein the transmitted code block             
                x
            
         is related to the source data block             
                d
            
         by a relation             
                x
                =
                v
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
        , wherein             
                v
            
         is a data container block such that             
                
                    
                        v
                    
                    
                        A
                    
                
                =
                d
            
         and             
                
                    
                        v
                    
                    
                        
                            
                                A
                            
                            
                                c
                            
                        
                    
                
                =
                a
            
        , wherein             
                
                    
                        v
                    
                    
                        A
                    
                
            
         denotes the part of             
                v
            
         corresponding to the coordinates of             
                v
            
         whose indices are in             
                A
            
        , and wherein             
                
                    
                        v
                    
                    
                        
                            
                                A
                            
                            
                                c
                            
                        
                    
                
            
         denotes the part of             
                v
            
         corresponding to the coordinates of             
                v
            
         whose indices are not in             
                A
            
        , 
wherein the inner decoder is configured to receive the received code block             
                y
            
        , receive node metric requests from the outer decoder, calculate node metrics in accordance with the inner transform matrix             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
        , and send calculated node metrics to the outer decoder, 
wherein the outer decoder is configured to send node metric requests to the inner decoder, receive calculated node metrics from the inner decoder, and calculate a decoded data container block             
                
                    
                        v
                    
                    ^
                
            
         in accordance with the outer transform matrix             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
        , the data index set             
                A
            
        , and the frozen data block             
                a
            
        , and
wherein the decoder apparatus is further configured to extract the decoded source data block             
                
                    
                        d
                    
                    ^
                
            
         from the decoded data container block             
                
                    
                        v
                    
                    ^
                
            
         by setting             
                
                    
                        d
                    
                    ^
                
                =
                
                    
                        
                            
                                v
                            
                            ^
                        
                    
                    
                        A
                    
                
            
        , wherein             
                
                    
                        
                            
                                v
                            
                            ^
                        
                    
                    
                        A
                    
                
            
         denotes the part of             
                
                    
                        v
                    
                    ^
                
            
         corresponding to the coordinates of             
                
                    
                        v
                    
                    ^
                
            
         whose indices are in             
                A
            
        , and send the decoded source data block             
                
                    
                        d
                    
                    ^
                
            
         to a destination in the communication system. 

9.	The decoder apparatus of claim 8, wherein the inner decoder calculates the node metrics in accordance with a successive cancellation decoder for polar codes.

10.	The decoder apparatus of claim 8, wherein the outer decoder calculates the decoded data container block             
                
                    
                        v
                    
                    ^
                
            
         by using a tree search algorithm.

13.	An encoding method for use in a communication system for encoding of a source data block             
                d
            
         into a transmitted code block             
                x
            
         using an encoder apparatus including a data inserter and a transform encoder, the method comprising: 
configuring the encoder apparatus according to a set of parameters             
                
                    
                        (
                        N
                        ,
                        K
                        ,
                        G
                    
                    
                        o
                        u
                        t
                    
                
                ,
                
                    
                        G
                    
                    
                        i
                        n
                    
                
                ,
                A
                ,
                a
                )
            
        , wherein             
                N
            
         is a length of the transmitted code block             
                x
            
        ,             
                K
            
         is a length of the source data block             
                d
            
        , wherein             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
         is an outer transform matrix and             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
         is an inner transform matrix, wherein             
                A
            
         is a data index set, wherein             
                a
            
         is a frozen data block, wherein             
                N
            
         and             
                K
            
         are integers that satisfy             
                1
                ≤
                K
                <
                N
            
        , wherein the data index set             
                A
            
         is a subset of             
                {
                1,2
                ,
                ⋯
                ,
                N
                }
            
         with a size             
                
                    
                        A
                    
                
                =
                K
            
        , wherein the frozen data block             
                a
            
         has a length             
                N
                -
                K
            
        , wherein the outer transform matrix             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
         is an             
                N
                ×
                N
            
         upper-triangular Toeplitz matrix defined by a causal impulse response             
                
                    
                        c
                        =
                        (
                        c
                    
                    
                        0
                    
                
                ,
                 
                
                    
                        c
                    
                    
                        1
                    
                
                ,
                
                    
                        ⋯
                        ,
                        c
                    
                    
                        N
                        -
                        1
                    
                
                )
            
        , wherein             
                
                    
                        c
                    
                    
                        0
                    
                
                ≠
                0
            
         and             
                
                    
                        c
                    
                    
                        m
                    
                
                ≠
                0
            
         for at least one integer             
                m
            
         satisfying             
                1
                ≤
                m
                ≤
                N
                -
                1
            
        , wherein the inner transform matrix             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
         is an             
                N
                ×
                N
            
         lower-triangular polar transform matrix given by a Kronecker power             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            1
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                    
                        ⊗
                        n
                    
                
            
        , wherein             
                
                    
                        
                            
                                n
                                =
                                log
                            
                            
                                2
                            
                        
                    
                    ⁡
                    
                        N
                    
                
            
        , wherein the outer transform matrix             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
         is further constrained so that             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
         cannot be obtained from             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
         by any row or column permutation, the encoding method comprising:
receiving, at the data inserter, the source data block             
                d
            
        ; 
generating, within the data inserter, a data container block             
                v
            
         by setting             
                
                    
                        v
                    
                    
                        A
                    
                
                =
                d
            
         and             
                
                    
                        v
                    
                    
                        
                            
                                A
                            
                            
                                c
                            
                        
                    
                
                =
                a
            
        , wherein             
                
                    
                        v
                    
                    
                        A
                    
                
            
         denotes the part of             
                v
            
         corresponding to the coordinates of             
                v
            
         whose indices are in             
                A
            
        , and wherein             
                
                    
                        v
                    
                    
                        
                            
                                A
                            
                            
                                c
                            
                        
                    
                
            
         denotes the part of             
                v
            
         corresponding to the coordinates of             
                v
            
         whose indices are not in             
                A
            
        ;
receiving the data container block             
                v
            
         at the transform encoder from the data inserter; 
generating, in the transform encoder, the transmitted code block             
                x
            
         by computing             
                x
                =
                v
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
        ; and
 	transmitting the transmitted code block             
                x
            
         to a decoder via a channel in the communication system.

14.	The encoding method of claim 13, wherein the transform encoder comprises:
an outer transform encoder receiving the data container block             
                v
            
         and generating an outer transform block             
                u
            
         by computing             
                u
                =
                v
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
        ; and
an inner transform encoder receiving the outer transform block             
                u
            
         and generating the transmitted code block             
                x
            
         by computing             
                x
                =
                u
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
        .

19.	The encoding method of claim 13, wherein the encoding method further comprises determining the data index set             
                A
            
         by means of a depends on the product             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
         of the inner and outer transform matrices             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
         and             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
        .
20.	A decoding method for use in a communication system for             
                y
            
        a received code block             
                y
            
         using a decoder apparatus including an inner decoder and an outer decoder to generate a decoded source block             
                
                    
                        d
                    
                    ^
                
            
         as an estimate of a source data block             
                d
            
        , wherein the received code block             
                y
            
         comprises a noisy version of a transmitted code block             
                x
            
        , the decoding method comprising: 
receiving the received code block             
                y
            
         from an encoder via a channel in the communication system;
configuring the decoder apparatus according to a set of parameters             
                
                    
                        (
                        N
                        ,
                        K
                        ,
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
        ,            
                 
                
                    
                        G
                    
                    
                        i
                        n
                    
                
                ,
                A
                ,
                a
                )
            
        , wherein             
                N
            
         is a length of the transmitted code block             
                x
            
        ,             
                K
            
         is a length of the source data block             
                d
            
        , wherein             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
         is an outer transform matrix and             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
         is an inner transform matrix, wherein             
                A
            
         is a data index set, wherein             
                a
            
         is a frozen data block, wherein             
                N
            
         and             
                K
            
         are integers that satisfy             
                1
                ≤
                K
                <
                N
            
        , wherein the data index set             
                A
            
         is a subset of             
                {
                1,2
                ,
                ⋯
                ,
                N
                }
            
         with a size             
                
                    
                        A
                    
                
                =
                K
            
        , wherein the frozen data block             
                a
            
         has a length             
                N
                -
                K
            
        , wherein the outer transform matrix             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
         is an             
                N
                ×
                N
            
         upper-triangular Toeplitz matrix defined by a causal impulse response             
                
                    
                        c
                        =
                        (
                        c
                    
                    
                        0
                    
                
                ,
                 
                
                    
                        c
                    
                    
                        1
                    
                
                ,
                
                    
                        ⋯
                        ,
                        c
                    
                    
                        N
                        -
                        1
                    
                
                )
            
        , wherein             
                
                    
                        c
                    
                    
                        0
                    
                
                ≠
                0
            
         and             
                
                    
                        c
                    
                    
                        m
                    
                
                ≠
                0
            
         for at least one integer             
                m
            
         satisfying             
                1
                ≤
                m
                ≤
                N
                -
                1
            
        , wherein the inner transform matrix             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
         is a             
                N
                ×
                N
            
         lower-triangular polar transform matrix given by a Kronecker power             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            1
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                    
                        ⊗
                        n
                    
                
            
        , wherein             
                
                    
                        
                            
                                n
                                =
                                log
                            
                            
                                2
                            
                        
                    
                    ⁡
                    
                        N
                    
                
            
        , wherein the transmitted code block             
                x
            
         is related to the source data block             
                d
            
         by a relation             
                x
                =
                v
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
        , wherein             
                v
            
         is a data container block such that             
                
                    
                        v
                    
                    
                        A
                    
                
                =
                d
            
         and             
                
                    
                        v
                    
                    
                        
                            
                                A
                            
                            
                                c
                            
                        
                    
                
                =
                a
            
        , wherein             
                
                    
                        v
                    
                    
                        A
                    
                
            
         denotes the part of             
                v
            
         corresponding to the coordinates of             
                v
            
         whose indices are in             
                A
            
        , and wherein denotes the part of             
                v
            
         corresponding to the coordinates of             
                v
            
         whose indices are not in             
                A
            
        ;
receiving, at the inner decoder, the received code block             
                y
            
        ; 
sending node metric requests from the outer decoder to the inner decoder;
receiving, at the inner decoder, the node metric requests from the outer decoder;
calculating, in the inner decoder, node metrics in accordance with the inner transform matrix             
                
                    
                        G
                    
                    
                        i
                        n
                    
                
            
        ; 
sending calculated node metrics from the inner decoder to the outer decoder; 
receiving, at the outer decoder, the calculated node metrics from the inner decoder; 
calculating, in the outer decoder, a decoded data container block             
                
                    
                        v
                    
                    ^
                
            
         in accordance with the outer transform matrix             
                
                    
                        G
                    
                    
                        o
                        u
                        t
                    
                
            
        , the data index set             
                A
            
        , and the frozen data block             
                a
            
        ; 
extracting the decoded source data block             
                
                    
                        d
                    
                    ^
                
            
         from a part             
                
                    
                        
                            
                                v
                            
                            ^
                        
                    
                    
                        A
                    
                
            
         of the decoded data container block             
                
                    
                        v
                    
                    ^
                
            
        , wherein             
                
                    
                        
                            
                                v
                            
                            ^
                        
                    
                    
                        A
                    
                
            
         denotes the part of             
                
                    
                        v
                    
                    ^
                
            
         corresponding to the coordinates of             
                
                    
                        v
                    
                    ^
                
            
         whose indices are in             
                A
            
        ; and
sending the decoded source data block             
                
                    
                        d
                    
                    ^
                
            
         to a destination in the communication system. 

21.	The decoding method of claim 20, further comprising: 
 calculating, within the inner decoder, the node metrics in accordance with a successive cancellation decoder for polar codes. 

22.	The decoding method of claim 20, further comprising:
calculating, within the outer decoder, the decoded data container block             
                
                    
                        v
                    
                    ^
                
            
         by using a tree search algorithm.

Allowable Subject Matter
Claims 1-2, 7-10, 13-14 and 19-22 are allowed. Claims renumbered 1-12.

 The following is an examiner’s statement of reasons for allowance: 
During an on October 27, 2021 with Applicant’s representative Daniel E. Venglarik and the PTO the parties discussed a proposed amendment that overcomes the 101 rejection, which has been incorporated in the Claims.  
The prior art of record fails to anticipate or render obvious, as recited among other limitations in the independent Claims 1 and 13, an encoder apparatus and method for use in a communication system for encoding of a source data block d into a transmitted code block x, wherein the data inserter is configured to receive the source data block                         
                            d
                        
                     and generate a data container block                         
                            v
                        
                     by setting                         
                            
                                
                                    v
                                
                                
                                    A
                                
                            
                            =
                            d
                        
                     and                         
                            
                                
                                    v
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            c
                                        
                                    
                                
                            
                            =
                            a
                        
                    , wherein                         
                            
                                
                                    v
                                
                                
                                    A
                                
                            
                        
                     denotes the part of                         
                            v
                        
                     corresponding to the coordinates of                         
                            v
                        
                     whose indices are in                         
                            A
                        
                    , and wherein                         
                            
                                
                                    v
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     denotes the part of                         
                            v
                        
                     corresponding to the coordinates of                         
                            v
                        
                     whose indices are not in                         
                            A
                        
                    ,
wherein the transform encoder is configured to receive the data container block                         
                            v
                        
                     and generate the [[a]] transmitted code block                         
                            x
                        
                     by computing                         
                            x
                            =
                            v
                            
                                
                                    G
                                
                                
                                    o
                                    u
                                    t
                                
                            
                            
                                
                                    G
                                
                                
                                    i
                                    n
                                
                            
                        
                    ,
wherein the encoder apparatus is further configured to                         
                            x
                        
                     to a decoder apparatus via a channel in the communication system.
Independent Claims 8 and 20 recite among other limitations, a decoder apparatus and method for use in a communication system, wherein the outer decoder is configured to send node metric requests to the inner decoder, receive calculated node metrics from the inner decoder, and calculate a decoded data container block v ̂ in accordance with the outer transform matrix G_out, the data index set A, and the frozen data block a, and
wherein the decoder apparatus is further configured to extract the decoded source data block d ̂ from the decoded data container block v ̂ by setting d ̂=v ̂_A, wherein v ̂_A denotes the part of v ̂ corresponding to the coordinates of v ̂ whose indices are in A, and send the decoded source data block d ̂ to a destination in the communication system.
Consequently, Claims 1-2, 7-10, 13-14 and 19-22 (renumbered 1-12) are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/
Primary Examiner, Art Unit 2111
Date: May 12, 2022
Allowability Notice 20220512
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov